Citation Nr: 1135739	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for post operative chronic left ankle sprain.

2. Entitlement to a compensable initial rating for a left ankle scar.

3. Entitlement to an initial rating in excess of 10 percent for numbness of the peroneal nerve, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and February 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2005, the Veteran was granted service connection for chronic left ankle sprain, with a 10 percent rating assigned, effective May 18, 2005.

In February 2006, a temporary total rating was assigned, effective November 7, 2005, based on surgical treatment of the service connected left ankle disability necessitating convalescence.  A 10 percent rating was resumed effective January 1, 2006.  The February 2006 rating decision also granted service connection for scar, left ankle, with a noncompensable rating assigned, effective November 7, 2005, and for numbness of the peroneal nerve, left foot, with a noncompensable rating, effective November 7, 2005.

In October 2010, the Board remanded the issues of appeal for additional development.  In August 2011, the RO awarded an initial 10 percent rating for numbness of the peroneal nerve of the left foot, effective November 7, 2005.  Higher schedular ratings are available for this disability, and it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's left ankle disability does not exhibit a marked limitation of motion.

2.  The Veteran's left ankle scar is superficial, stable, painless, and measures less than 39 square centimeters.  

3.  The Veteran has a sensory deficit in his left foot without abnormal reflexes or loss of motor strength or other neurologic manifestations and is consistent with moderate neuritis or incomplete paralysis of the tibial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to November 7, 2005, and from January 1, 2006 for service connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5271 (2010).   

2.  The criteria for an initial compensable rating for service connected left ankle scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.118, DC 7804 (2008).   

3.  The criteria for an initial rating in excess of 10 percent for service connected numbness of the peroneal nerve, left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8523 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the ratings assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided proper examinations in May 2011 in connection with his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected disability has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board's October 2010 remand sought to afford the Veteran current VA examinations that included an opinion as to the Veteran's employability.  The examiner did not provide an opinion regarding whether the Veteran was unemployable due to his service connected disabilities.  However, the record shows that the Veteran is employed.  In this instance, the Board finds the May 2011 VA examination report to reflect substantial compliance with the remand despite the omission.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Increased initial ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, VA considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).  In accordance, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.

(i) Increased initial rating for left ankle sprain, currently rated as 10 percent disabling prior to November 7, 2005 and from January 1, 2006. 

Private medical records, dated in March 2005, show that Veteran reported twisting his left ankle sometime in 2003 or 2004 while running.  The symptoms never resolved.  He denied numbness or tingling in the area.  Clinical examination did not reveal any obvious inflammation.  His neurocirculatory status was good.  However, he exhibited significant weakness with all ranges of motion.  The examiner diagnosed left ankle pain, weakness, and chronic strain.  He recommended conservative treatment.  

The Veteran was afforded a September 2005 VA/QTC examination.  He reported swelling and tenderness in his left ankle.  Clinical examination showed swelling of the lateral malleolus and tenderness.  No ankylosis was present.  The range of motion of the left ankle was dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  The examiner commented that there was additional limitation of function due to pain; but could not specify the additional limitation of motion without resorting to speculation.  X-rays showed a normal left ankle.  The examiner diagnosed chronic left ankle sprain.  He advised that the Veteran's occupational function would be moderately affected by limitations in his capacity to perform weightbearing, walking, running, or long periods of standing. 

In November 2005, the Veteran underwent left anterolateral ankle reconstruction.  He was placed on a strict non-weight bearing status and excused from work for over a month.  He was granted a temporary total rating for convalescence from November 7, 2005 to January 1, 2006.

The Veteran was afforded a February 2006 VA/QTC examination.  He reported having a recent operation to repair torn ligaments in his left ankle.  Since the operation, he has had numbness down the left side of his foot and pain anterior to the medial malleolus.  Clinical examination showed tenderness anterior to the surgical scar located at the posterior aspect of the left ankle.  No anklyosis was found.  

The range of motion of the left ankle was complete with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  However, the examiner commented that there was additional limitation of function due to pain.  He could not specify the additional limitation of motion without resorting to speculation.  X-rays showed changes in the distal left fibula, most likely related to the heal fracture.  No acute pathology was found.  The examiner diagnosed left ankle pain and numbness as post operative residuals of the left ankle surgery. 

Private medical records from 2005 through 2006 documented the Veteran's symptoms, but did not contain measurements detailing the restriction in the range of motion of his left ankle.  

VA re-examined the Veteran again in May 2011.  The examiner reviewed the claims file and interviewed the Veteran.  He reported having left ankle pain, numbness, and swelling.  He described having moderate flare-ups with physical activities.  They occurred twice a week and lasted for about a day.  Clinical examination showed tenderness to palpation along the inferior aspect of the malleous without erythema, hyperpigmentation, or hypopigmentation.  

No tenderness, instability or deformity was noted.  Ankylosis was not found.  Range of motion of the left ankle was: dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  

There was no objective evidence of pain with, or following, active motion or repetitive motion.  A January 2011 MRI study showed findings consistent with the Veteran's medical history.  The examiner diagnosed post operative residuals of a left ankle injury with peroneal nerve damage and well healed scar.  

The Veteran is service connected for left ankle sprain, currently rated as 10 percent disabling under Diagnostic Code (DC) 5271.  38 C.F.R. § 4.71a, DC 5271.  DC 5271 provides a 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  See id.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).

The record contains three measurements of the Veteran's range of left ankle motion.  

At the September 2005 VA/QTC examination the Veteran showed a limitation of plantar flexion to 35 degrees out of 45 degrees and dorsiflexion to 15 degrees out of 20 degrees.  The examiner noted additional limitation of motion due to pain, but declined to express this limitation in degrees.  At the February 2006 VA/QTC examination, the Veteran demonstrated a full range of motion for his left ankle.  Again, the examiner noted there was painful motion, but declined to express this limitation in degrees.  During the May 2011 VA examination, the Veteran displayed a full range of plantar flexion motion and a loss of 5 degrees out of 20 degrees of dorsiflexion motion.  

The examiner found that the functional factors outlined in DeLuca were not present.  Although the Veteran has reported biweekly flare-ups of pain that he treats with medication, the May 2011 examiner did not make a finding of additional loss of range of motion due to pain, fatigue, weakness, or incoordination upon repetitive testing, nor have any additional medical records suggest such symptomatology.  

In sum, the September 2005 VA examination report shows some limitation of motion and suggests additional limitation is present due to pain.  Meanwhile in February 2006, the Veteran exhibited a full range of motion with painful motion noted by the examiner.  His condition exhibited further improvement in May 2011 with full range of motion with additional limitation due to DeLuca factors.  

After careful consideration, the Board finds the limitation of motion of the Veteran's left ankle more nearly approximates a moderate degree of severity as opposed to a marked degree of severity.  Although the amount of motion loss from painful motion in September 2005 and February 2006 is unclear, the May 2011 examination report shows a slight limitation in dorsiflexion motion without evidence of any painful motion.  

The Board has considered that the Veteran reports flare-ups of left ankle pain.  However, the May 2011 VA examination report suggests these flare-ups result in a mild/moderate restriction of motion as opposed to a severe restriction.   

In sum, the record does not contain evidence that the Veteran has had significantly increased restricted motion compared to the available measurements in his left ankle during the claims period.  The available measurements indicate the Veteran has most of the normal range of motion despite prior instances of painful motion in September 2005 and February 2006.  Marked limitation of motion has not been demonstrated.  Accordingly, a rating in excess of 10 percent is not warranted under DC 5271 for limitation of motion at any time during the claims period.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Specifically, the record does not show any findings of ankylosis of the left ankle.  The Board has found no section that provides a basis upon which to assign a higher disability evaluation or a separate compensable disability evaluation.  38 C.F.R. §§ 4.7, 4.21.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an increased initial rating in excess of 10 percent for a left ankle disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Extraschedular 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability is manifested by limitation of motion with swelling and pain.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for consideration of an extraschedular rating is not warranted.

(ii) Initial compensable rating for scar of the left ankle

In November 2005, the Veteran underwent left ankle surgery that resulted in the current service connected scar.  Private records of the surgery did not reveal any complications with closing the left ankle wound.  He submitted pictures of his left ankle shortly following the surgery.  

The February 2006 VA/QTC examination report showed clinical findings of a left ankle scar measuring 10 centimeters (cm) by 2 (cm).  It did not exhibit exfoliation, keloid formation, ulceration, hyperpigmentation, or hypopigmentation. 

In May 2011, the Veteran was afforded a VA examination for his scar.  Clinical examination showed the scar to measure 8 cm by 1.5 millimeters (mm).  It did not exhibit erythema, hyperpigmentation, hypopigmentation, or tenderness upon palpation.  The scar was not painful upon examination and there was no skin breakdown.  The examiner judged the scar to be superficial and not deep.  He did not find any limitation of motion associated with the scar.  He described the scar as well-healed.  

The service connected postoperative scar of the left ankle is currently rated as noncompensable under Diagnostic Code (DC) 7804.  38 C.F.R. § 4.71a, DC 7804.  The rating criteria for scars were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118, DC 7800 to 7805.  However, the October 2008 revisions are only applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim prior to this date.  Given that the temporal reach of the October 23, 2008 amendment is prescribed, the amended criteria are inapplicable to the current claim.  See VAOPGCPREC 7-03 (2003).  Therefore, rating criteria effective August 30, 2002 through October 22, 2008 are for exclusive consideration in the instant appeal.

Under the prior rating criteria, DC 7804 provided a 10 percent disability rating for a superficial service-connected scar that is painful on examination.  38 C.F.R. § 4.118, DC 7804.  Other potentially applicable DCs include DC 7801, 7802, 7803, and 7805.  

The record does not contain medical or lay evidence indicating that the Veteran's scar is painful.  The May 2011 clinical examination showed that pain was not present and the examiner described the scar as well healed.  Without any evidence that the scar is painful a compensable rating under DC 7804 is not warranted.  38 C.F.R. § 4.118, DC 7804 (2008).  
 
The Board has considered additional DCs pertaining to scars.  However, the scar has not been shown to have size, characteristic of instability, or pose a functional limitation to warrant a compensable rating pursuant to DCs 7801-7805.  38 C.F.R. § 4.118, DCs 7801-7805 (2008).  They are not for present application.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an initial compensable rating for a left ankle scar must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Extraschedular considerations

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria- visible scar.  It has not been shown to affect employment.  Hence, referral for consideration of an extraschedular rating is not warranted.

(iii)  Increased initial rating in excess of 10 percent for numbness of the peroneal nerve, left foot

In February 2006, the VA/QTC examination report showed that the Veteran reported numbness on the left side of his foot following surgery.  The examiner diagnosed postoperative numbness related to the deep peroneal nerve.  

In May 2011, the Veteran was reexamined by VA for his peripheral nerves.  He reported numbness in his left foot immediately following the November 2005 left ankle surgery.  He described it as constant.  Clinical examination showed full motor strength for the left foot and ankle.  Reflexes were normal.  However, there was decreased sensation around the malleous of the left ankle in an area of 7 cm by 6 cm.  The examiner noted a positive sensory deficit to the S1/ Sural nerve distribution.  The examiner diagnosed localized peroneal nerve damage.  

The Veteran is service connected for numbness of the peroneal nerve of the left foot, currently rated as 10 percent disabling under Diagnostic Code (DC) 8523.  38 C.F.R. § 4.124a, DC 8523.  DC 8523 for paralysis of the anterior tibial nerve (deep peroneal) provides a 10 percent disability rating for moderate incomplete paralysis.  A 20 percent evaluation is warranted for severe incomplete paralysis.  Complete paralysis results in lost dorsal flexion of the foot.  38 C.F.R. § 4.124a, DC 8523 (2010).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Code 8510. 38 C.F.R. § 4.124a.

The evidence shows that the Veteran has a sensory deficit around his left ankle.  There is no evidence of impaired motor strength, weakness, or abnormal reflexes.  Given that the Veteran's impaired nerve function is exclusively a sensory deficit, the Board finds that a 20 percent rating for severe incomplete paralysis is not warranted.  See Note preceding 38 C.F.R. § 4.124a, DC 8510 and DC 8523.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an increased initial rating in excess of 10 percent for numbness of the peroneal nerve, left foot must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Extraschedular 

The Veteran's disability manifests by symptoms including sensory deficit.  The record shows this disability poses some interference with employment, but does not demonstrated marked interference.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for consideration of an extraschedular rating is not warranted.

Total disability rating based upon individual unemployability (TDIU)

The Court has held that entitlement to TDIU is an element of all initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this instance, the record shows that the Veteran is employed.  He has not asserted that his service connected disabilities preclude gainful employment.  The Board finds that entitlement to TDIU is not for present consideration.  See id.











							(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for post operative chronic left ankle sprain prior to November 7, 2005, and from January 1, 2006 is denied.

An initial compensable rating for a service connected left ankle scar is denied.

An initial rating in excess of 10 percent for left foot numbness (peroneal nerve damage) is denied.  


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


